ORDERED that the petition for certification is granted, the judgment of the Appellate Division is summarily reversed, and the matter is remanded to the Department of Corrections to reopen petitioner’s disciplinary hearing to permit him to cross-examine Sgt. J. Moran and SCO’s M. Brzdek and R. Mastropolo in respect of the factual bases for the charges against petitioner. See, Decker v. New Jersey Department of Corrections, 331 N.J.Super. 353, 751 A.2d 1094 (App.Div.2000).
Jurisdiction is not retained.